TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00732-CR
NO. 03-05-00733-CR




Hurbert William Washington, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NOS. D-1-DC-05-202231 & D-1-DC-05-202232
HONORABLE BOB PERKINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Hurbert Washington seeks to appeal from judgments of conviction for possession of
cocaine.  The trial court has certified that these are plea bargain cases and Washington has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  In addition, the notices of appeal were filed more than thirty days
after imposition of sentence.  See id. rule 26.2(a)(1).  The appeals are dismissed.  See id. rule 25.2(d).
 
                                                            __________________________________________
                                                            Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   December 2, 2005
Do Not Publish